                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS



CLARENCE FRAZIER,
           Plaintiff,

      vs.                                           No. 19-1312-JTM

CORY HICKS and CEDAR CREEK, LLC,
            Defendants.




                             MEMORANDUM AND ORDER


      Pursuant to the Suggestion of Death (Dkt. 9) and upon agreement of the parties,

the court accepts and adopts the recommendation of the Magistrate Judge (Dkt. 15), and

accordingly defendant Cory Hicks is dismissed from this case and he shall be removed

from all future pleadings.

      IT IS SO ORDERED this day of March, 2020.




                                       J. Thomas Marten
                                       J. Thomas Marten, Judge
